DETAILED ACTION
This action is responsive to the application No. 15/988,618 filed on May 24, 2018. The amendment filed on December 18, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 and 18 are currently pending and being considered in the Office Action. Claims 16 and 17 are cancelled.

Allowable Subject Matter
Claims 1-15 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “forming a buffer layer over a substrate; forming an electrically isolating III-N layer over the buffer layer; forming a low-doped layer of III-N material over the electrically isolating III- N layer, in an area for an enhancement mode GaN FET” in combination with the additionally claimed features. Although the prior art of Suh (U.S. Pub # 2013/0313561) of record (IDS) teaches a similar method of forming an enhancement mode GaN FET, as detailed in the rejection mailed on August 15, 2019, Suh is silent with respect to the buffer layer and the electrically isolating III-N layer over the buffer layer. Further, although Dabrian (U.S. Pub # 2010/0117118) of record (IDS) teaches a method of forming a GaN FET comprising a buffer layer and an electrically isolating III-N layer over the buffer layer, it would not be obvious to combine the teachings of these references per 
Regarding independent Claim 2, the prior art of record neither anticipates nor renders obvious the limitation “wherein the substrate is a 150 millimeter wafer, and forming the barrier layer comprises: placing the substrate on a susceptor in an MOCVD chamber; heating the susceptor to a temperature of 900°C to 1100°C; flowing hydrogen gas into the MOCVD chamber at a flow rate of 80 standard liters per minute (slm) to 120 slm; flowing a nitrogen source into the MOCVD chamber at a flow rate of 5 slm to 30 slm; flowing an aluminum precursor into the MOCVD chamber at a rate of 80 standard cubic centimeters per minute (sccm) to 130 sccm; flowing a gallium precursor into the MOCVD chamber at a rate of 40 sccm to 160 sccm; and maintaining a pressure in the MOCVD chamber at 50 torr to 200 torr” in combination with the additionally claimed features. 
Regarding independent Claim 3, the prior art of record neither anticipates nor renders obvious the limitation “wherein the substrate is a 150 millimeter wafer, and forming the stressor layer comprises: placing the substrate on a susceptor in an MOCVD chamber; heating the susceptor to a temperature of 700°C to 850°C; flowing nitrogen gas into the MOCVD chamber at a flow rate of 60 slm to 100 slm; flowing a nitrogen source into the MOCVD chamber at a flow rate 5 slm to 40 slm; flowing an aluminum precursor into the MOCVD chamber at a rate of 80 sccm to 130 sccm; flowing a indium precursor into the MOCVD chamber at a rate 100 sccm to 300 sccm; and maintaining a pressure in the MOCVD chamber at 100 torr to 400 torr” in combination with the additionally claimed features. 
Regarding independent Claim 4, the prior art of record neither anticipates nor renders obvious the limitation “wherein the substrate is a 150 millimeter wafer, and forming the cap layer comprises: placing the substrate on a susceptor in an MOCVD chamber; heating the susceptor to a temperature of 750°C to 900°C; flowing nitrogen gas into the MOCVD chamber at a flow rate of 80 slm to 120 slm; flowing a nitrogen source into the MOCVD chamber at a flow rate of 5 slm to 35 slm; flowing an aluminum precursor into the MOCVD chamber at a rate of 80 sccm to 130 sccm; flowing a gallium precursor into the MOCVD chamber at a rate of 40 sccm to 60 sccm; and maintaining a pressure in the MOCVD chamber at 50 torr to 200 torr” in combination with the additionally claimed features. 
Regarding independent Claim 9, the prior art of record neither anticipates nor renders obvious the limitation “removing the stressor layer in the area exposed by the recess mask by a second etch process to form the gate recess, the second etch process having a different chemistry than the first etch process, the second etch process leaving at least a portion of the barrier layer under the gate recess; … oxidizing a remaining portion of the stressor layer left in the area exposed by the recess mask after the step of removing the stressor layer by the second etch process and removing the oxidized remaining portion using a wet etch process” in combination with the additionally claimed features. 
Regarding independent Claim 17 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “removing the third layer in the area exposed by the recess mask by a second etch process to form the gate recess, the second etch process having a different chemistry than the first etch process, the second etch process leaving at least a portion of the second layer under the gate recess; oxidizing at least a portion of the third layer, wherein oxidizing at least a portion of the third layer oxidizes a remaining portion of the third layer left in the area exposed by the recess mask after the step of removing the third layer by the second etch process and further comprising removing the oxidized remaining portion using a wet etch process” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892